CCA 201000289. Review granted on the following issue:
WHETHER APPELLANT’S RIGHT TO DUE PROCESS OF LAW WAS VIOLATED WHEN HE WAS CONVICTED FOR ABUSIVE SEXUAL CONTACT AS A LESSER INCLUDED OFFENSE OF AGGRAVATED SEXUAL ASSAULT.
The decision of the United States Navy-Marine Corps Court of Criminal Appeals is vacated; and the record of trial is returned to the Judge Advocate General of the Navy for remand to the United States Navy-Marine Corps Court of Criminal Appeals for reconsideration in light of United States v. McMurrin, 70 M.J. 15 (C.A.A.F. 2011), United States v. Girouard, 70 M.J. 5 (C.A.A.F. 2011), United States v. Bonner, 70 M.J. 1 (C.A.A.F. 2011), and United States v. Alston, 69 M.J. 214 (C.A.A.F. 2010).